Citation Nr: 0806854	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal 
or digestive disorder, claimed as dyspepsia.

2.  Entitlement to an evaluation in excess of 10 percent for 
loss of lower incisors and anterior portion of the mandibular 
alveolar ridge, to include a claim for service connection for 
loss of all lower teeth on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active service from October 1954 to 
September 1957.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from March 2003 and 
July 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board Remanded the claims in November 2006 so that the 
veteran could be scheduled for a Travel Board hearing.  The 
requested Travel Board hearing was conducted before the 
undersigned Veterans Law Judge in February 2007.  

In May 2007, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  The requested 
VHA opinion was provided to the veteran in December 2007, and 
the appellant was informed that he had 60 days in which to 
review the medical opinion and send any additional evidence 
or argument she wished to submit.  

The veteran's response was received in January 2008.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  In a statement submitted by 
the veteran's representative in February 2008, the appellant 
provided a written waiver of review by the agency of original 
jurisdiction.  Appellate review may proceed.

Based on review of all evidence and contentions of record, 
the Board finds that the issues on appeal are accurately 
stated as set forth on the title page of this decision.

The claims of entitlement to an evaluation in excess of 10 
percent for loss of lower incisors and anterior portion of 
the mandibular alveolar ridge, to include a claim for service 
connection for loss of all lower teeth on the basis of 
aggravation, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The examiner who conducted a June 2005 VA examination 
concluded that the veteran's service-connected loss of some 
lower teeth with loss of a portion of the alveolar ridge, 
combined with the veteran's pre-service loss of teeth, which 
resulted in inability to use a lower denture for mastication, 
was at least as likely as not a cause of the veteran's 
dyspepsia, but was not the cause of the veteran's mild 
gastritis, duodenitis, or hiatal hernia.


CONCLUSION OF LAW

Criteria for service connection for dyspepsia have been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As to the veteran's claim for service connection for 
dyspepsia, the determination below is favorable to the 
veteran, and no further discussion of the VCAA with regard to 
that claim is required.

As to the veteran's claim for service connection for mild 
gastritis, duodenitis, or hiatal hernia, the RO advised the 
veteran, by a letter issued in March 2005 of the information 
and evidence needed to substantiate and complete his claims 
of entitlement to service connection, entitlement to higher 
ratings and entitlement to a total rating based on individual 
unemployability, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim, and 
specifically advised the veteran to submit any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Additionally, the veteran was advised of how VA determines a 
disability evaluation and an effective date was provided to 
the veteran in October 2006.  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

The veteran's VA clinical records have been obtained, and the 
veteran has submitted evidence, including information about 
medical opinions, on his own behalf.  He testified before the 
Board.  The Board notes that, in October 2006, the veteran 
requested another VA examination.  The RO denied this 
request.  However, the veteran had been afforded VA 
examination in February 2003 and June 2005 as to his claim 
for service connection for a digestive disorder as secondary 
to service-connected loss of teeth.  The Board finds that the 
duty to assist has been met, and there is no duty to afford 
the veteran a third examination to address this claim for 
service connection.  

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board will now turn to the merits of 
the veteran's claim.


Facts and analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection for certain chronic diseases, such as 
arthritis, will be presumed if manifest to a compensable 
degree within a year after active service.  38 U.S.C.A. § 
1101.  Indigestion is not, however, defined by statute or 
regulation as a chronic disease for which a presumptive 
period may apply.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the veteran's service medical records establish 
that he hit his chin, lacerated his lip, and sustained 
traumatic loss of five teeth, #22, #23, #24, #25, and #26, in 
service.  The veteran's gum required repair as well.  The 
veteran's service medical records also disclose that teeth 
#17, #18, and #19, #32, #31, #30, #29, and #28 were removed 
during the veteran's service, as well as all of the veteran's 
upper teeth.  On discharge, his only remaining natural teeth 
were #27, #21, and #20.  He was provided a full upper denture 
in service.

VA examinations, such as the examination conducted in March 
1998, have documented that, although the veteran obtained a 
bridge, it was cosmetic only, as the veteran was unable to 
eat with the bridge in his mouth.  The examiner reported 
that, of the veteran's three remaining teeth, two were only 
root tips which showed periapical radiolucencies.  The 
examiner noted that, given the limitations as far as abutment 
teeth and the loss of mandibular bone, it was unlikely that 
any lower denture could be constructed that the veteran would 
be able to use.  

On VA examination conducted in June 2005, the examiner noted 
the veteran's use of upper dentures only, with an essentially 
edentulous lower jaw.  The veteran reported having difficulty 
chewing his food well.  A treating physician concurred with 
that contention.  The veteran complained of bloating after 
eating, and discomfort with occasional nausea.  Upper 
gastrointestinal series revealed possible mild gastritis, 
duodenitis, and a sliding hiatal hernia with reflux.  The 
examiner concluded that, although the veteran's masticatory 
difficulties did not likely contribute to gastritis, 
duodenitis, or a sliding hiatal hernia, the veteran's 
inability to chew properly was as likely as not causing 
dyspepsia.  

The Board notes that the Court of Appeals for Veterans Claims 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  However, in this case, the veteran's 
epigastric pain, medically described as dyspepsia, has been 
medically linked, at least in part, to a known underlying 
malady, the veteran's service-connected inability to properly 
chew his food.  

This medical opinion links a service-connected disability, 
loss of teeth and loss of bone in the mandible, to currently-
diagnosed dyspepsia.  The veteran's dyspepsia is a symptom of 
a known disability which results in loss of masticatory 
function, but the dyspepsia resulting from the veteran's 
impairment of masticatory function is not encompassed within 
the criteria for evaluating the service-connected disability 
with loss of bone of the mandible.  Because there is a 
medical finding that there is a diagnosed or identifiable 
underlying malady or condition, the dyspepsia diagnosed in 
this case constitutes a disability for which service 
connection may be granted.  

Therefore, the medical opinion which establishes that the 
veteran's symptoms of dyspepsia cannot be explained by his 
diagnosed gastritis, duodenitis, and sliding hiatal hernia, 
and that he has dyspepsia which is due to his impaired 
masticatory function, this opinion establishes that the 
criteria for service connection have been met.  The claim may 
be granted.


ORDER

Service connection for dyspepsia is granted.  


REMAND

As noted above, the veteran's service medical records 
establish that he hit his chin, lacerated his lip, and 
sustained traumatic loss of five teeth, #22, #23, #24, #25, 
#26, during service in April 1957.  The veteran's gum 
required repair as well.  The service medical records do not 
state whether there was loss of a portion of the anterior 
alveolar ridge.  The veteran's service medical records also 
disclose that the veteran was missing numerous teeth on entry 
into service.  Prior to the dental trauma he sustained in 
April 1957, the veteran had only eight remaining mandibular 
teeth, and five of those teeth were lost in that accident.

In October 2002, the veteran stated his belief that he was 
entitled to an increased evaluation for the residuals of 
dental trauma, because the remaining two mandibular teeth had 
been removed, and he could not wear a lower denture due to 
bone loss.  The veteran resubmitted an August 2000 VA dental 
opinion that loss of a portion of the anterior alveolar bone 
down to the level of the anterior floor of the mouth resulted 
in a situation for which a satisfactory lower prosthesis 
could not be fabricated.  The VA treatment notes implies that 
the anterior portion of the alveolar ridge in the area of the 
teeth lost due to dental trauma is lower than the rest of the 
alveolar ridge.  

By an opinion rendered in November 2007, a dental expert 
concluded that the veteran's loss in March 2002 of the three 
lower mandibular teeth remaining after the April 1957 dental 
trauma was not due to or accelerate by the dental trauma the 
veteran sustained in service.  The examiner further 
suggested, however, that the service-connected dental trauma 
made worse a situation in which the veteran's masticatory 
function was unquestionably already comprised.  

The Board finds that the VA clinical notes and VHA opinion, 
read together with the veteran's contentions, raise a claim 
that the veteran is entitled to an evaluation in excess of 10 
percent for loss of lower incisors and anterior portion of 
the mandibular alveolar ridge, to include a claim for service 
connection for loss of all lower teeth on the basis of 
aggravation.  The veteran must be notified of the criteria 
for establishing secondary service connection, including as 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disability or disabilities.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The veteran 
should be advised that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  Further development of the 
medical evidence is also required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing service 
connection for missing lower teeth, and 
inability to wear a lower denture 
following loss of all lower teeth. is 
secondary to, or aggravated by, service-
connected dental trauma.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  
The veteran should be advised that, when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service-connected disability, 
the veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation.

The veteran should again be notified of 
the information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, 
if any of the claims for service 
connection at issue is granted, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As to the veteran's claim for an 
increased evaluation in excess of 10 
percent for dental trauma, the RO should 
provide a revised duty-to-assist notice 
under 38 U.S.C.A. § 5103(a), including 
notice provisions pursuant to Vazquez-
Flores v. Peake, No. 0-355 (U.S. Vet. 
App. Jan. 30, 2008).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder. 

3.  The veteran should also be offered an 
opportunity to identify or submit any 
private clinical records not yet 
associated with the claims files, 
especially any clinical records which 
might demonstrate the nature and severity 
of loss of the anterior alveolar ridge of 
the mandible proximate to the veteran's 
service.  

4.  The veteran should then be afforded 
dental examination(s) as necessary to 
determine the nature and etiology of loss 
of the anterior alveolar ridge and as 
necessary to determine whether the 
veteran's service-connected dental trauma 
with loss of five teeth caused or 
permanently aggravated the severity of 
loss of the mandibular teeth remaining 
after the dental trauma incurred in 1957.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  The 
examiner(s) must review the claims file, 
including service medical records and 
post-service dental findings, including 
reports of August 2000 VA examination and 
November 2007 expert opinion.  Each 
examination report must include a 
notation explaining what records were 
reviewed.  

5.  Upon completion of all requested 
development, the claim for an increased 
evaluation, including on the basis of 
aggravation of non-service-connected loss 
teeth, should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


